DETAILED ACTION
This is a FINAL Office Action (“Action”) in reply to the response filed 8/3/2022 (“Aug. Resp.”). In the Aug. Resp. claims 1-20 are pending. 

The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2021/0036822, to Lyu et al. (“Lyu”), which was previously cited and applied.
U.S. Patent Application Publication No. 2020/0015200, to Vilaipornsawai et al. (“Vilaipornsawai”), which was previously cited and applied.


The following is a status listing of the pending claims:
35 U.S.C. § 103: Claims 9-15 are obvious over Lyu in view Vilaipornsawai.
Claims 1-8 and 16-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Previously Presented 35 U.S.C. §§ 102(a)(2) and 103 Rejections of Claims 1-8 and 16-20
The previously presented sections 102(a)(2) and 103 rejections of claims 1-8 and 16-20 are withdrawn in light of Applicant’s arguments. See Aug. Resp. at 7. In particular, applicant’s argument, “[u]sing a same TCI state for the ‘second repetition’ as was used for ‘receiving … DCI,’ as recited in claim 1 [and as similarly recited in claim 16], is different from Lyu’s [(U.S. 2021/0036822)] explicit configuration … of transmission beam parameters for Lyu’s second repetition,” is persuasive. See id. As a result, the previous rejections of claims 1-8 and 16-20 are withdrawn and the claims allowed as noted below.

Previously Presented 35 U.S.C. § 103 Rejections of Claims 9-15
Applicant argues that Vilaipornsawai (U.S. 2020/0015200) “merely describes ‘repetition of physical downlink shared channel (PDSCH) information to be transmitted from multiple transmit receive points (TRPs) or beams from one or more TRPs,” and thus, does not teach “’receiving, by a wireless device: first downlink control information (DCI), from a first transmission reception point (TRP), indicating a first sounding reference signal (SRS) resource; and second DCI, from a second TRP, indicating a second SRS resource,’ as recited in claim 9.” See Aug. Resp. at 8. This argument is not persuasive.
As cited in the rejection as teaching the limitation at issue, relevant portions of paragraph 56 of Vilaipornsawai state, with emphasis:
Aspects of the present disclosure provide mechanisms to inform an electronic device, such as a user equipment (UE), of multiple QCL information, thereby allowing a repetition of physical downlink shared channel (PDSCH) information to be transmitted from multiple transmit receive points (TRPs) or beams from one or more TRPs. More generally, the present disclosure provides mechanisms to inform the UE of various different transmission parameters used for configuring the UE for receiving a repetition of PDSCH information from multiple TRPs. … Several different processes are disclosed for informing the UE of the transmission parameters. In the particular case of QCL information, the QCL relationships can be associated with transmission configuration indication (TCI) states, each TCI state associated with a respective TRP (or beam) or respective RS and DMRS antenna port (or port group), or both, and the TCI states are provided to the UE. … With different QCL information in different TCI states, each TCI state can be associated with a different TRP or beam. … In some embodiments, the TCI states can be provided to the UE using dynamic signaling by downlink control information (DCI).

From this paragraph, Vilaipornsawai clearly describes that DCI is used to transmit TCI state configuration information for respective TRPs. Furthermore, since the DCI is control information and each TRP must be configured in some way at the UE for the UE to use the TRP, it is clear from this paragraph that the DCI is transmitted from one or more than one TRP. This is consistent with further clarifying paragraphs in Vilaipornsawai. Paragraph 197 of Vilaipornsawai states, with emphasis:
According to another aspect of the present application, there is provided another manner of indicating multiple parameters for different PDSCH repetitions, where the repetitions are from more than one TRP or beam. The parameters include, but are not limited to QCLs, APs, and MCSs. In some embodiments, this may involve using multiple DCIs, each DCI indicating a different TCI state for a different PDSCH repetition.

And paragraph 200 of Vilaipornsawai states, with emphasis:
The [DCIs] and PDSCHs for the set of repetitions can be transmitted from one TRP or more than one TRP. 1

Thus, while Applicant is correct that there are multiple PDSCH repetition occasions (see Aug. Resp. at 8), Vilaipornsawai also teaches that these PDSCH repetition occasions are configured using multiple TCI states for respective TRPs that are sent in multiple DCIs over multiple TRPs. As a result, Vilaipornsawai is considered to teach the claimed feature that multiple DCIs may be transmitted from multiple respective TRPs, as was argued in the previous rejections and as presented and clarified consistent with these comments below. 
For at least these reasons, the arguments with respect to the rejections of claims 9-15 are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu in view of Vilaipornsawai, both of which are in the same field of beam configuration as the claimed invention.

Regarding claim 9, Lyu teaches:
A method (Lyu, Fig. 13, ¶¶ 232-237) comprising: 
receiving, by a wireless device (Lyu, Fig. 13, step 1310, ¶ 234): 
… downlink control information (DCI) … indicating a first sounding reference signal (SRS) resource; and … indicating a second SRS resource (Lyu, Fig. 13, step 1310, ¶¶ 174-176, 192-195, 232, 234, the UE (i.e., the claimed “wireless device”) receives configuration information that can include SRS resource indicators (SRIs) received in respective DCIs, see ¶¶ 86, 137-148, 192-195); 
determining: based on the first SRS resource, a first uplink spatial domain transmission filter for one or more first repetition occasions for a transport block; and based on the second SRS resource, a second uplink spatial domain transmission filter, for one or more second repetition occasions for the transport block (Lyu, Fig. 13, step 1320, ¶¶ 136-139, 192-195, 207-209, based on the entirety of Lyu, in particular the UL descriptions (see ¶¶ 192-195), the UE receives the SRI configuration and uses that to determine a corresponding beam for transmissions, where the beam teaches the claimed first and second “uplink spatial domain transmission filter” (see Spec. as filed ¶ 213), and Lyu teaches that an uplink transmission is “a transport block” (see Lyu, ¶¶ 130, 136-137)); 
transmitting, via the one or more first repetition occasions and based on the first uplink spatial domain transmission filter, the transport block (Lyu, Fig. 13, step 1330, ¶ 236); and 
transmitting, via the one or more second repetition occasions and based on the second uplink spatial domain transmission filter, the transport block (Lyu, Fig. 13, step 1340, ¶ 237).

Lyu does not teach the additional limitations of claim 9. However, Vilaipornsawai remedies this and teaches receiving “first downlink control information (DCI), from a first transmission reception point (TRP)” and “second DCI, from a second TRP.” Vilaipornsawai, ¶¶ 56, 197, 200, for each configuration, such as the SRS of Lyu, a separate DCI is received from a respective TRP. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the separate DCIs from respective TRPs of Vilaipornsawai with the system of Lyu to configure multiple TRPs, and thus, “enhancing data channel reliability using multiple transmit receive points (TRPs).” See Vilaipornsawai, ¶ 1.

Regarding claim 10, which depends from claim 9, Lyu further teaches “receiving a medium access control control element (MAC CE) activating a first transmission configuration indication (TCI) state and a second TCI state, wherein the receiving the … DCI comprises receiving the … DCI based on the … TCI state” as recited in the claim. Lyu, ¶¶ 83, 154. As noted above in the rejection of claim 9, Lyu does not necessarily teach that the “the receiving the first DCI comprises receiving the first DCI based on the first TCI state, and wherein the receiving the second DCI comprises receiving the second DCI based on the second TCI state,” as more particularly recited in claim 10. Even so, Vilaipornsawai teaches receiving multiple DCIs from respective TRPs, and when read in combination with Lyu, one of ordinary skill in the art before the effective filing date would have found it obvious that the multiple DCIs are received based on respective TCI states. See Lyu, ¶¶ 83, 154, and Vilaipornsawai, ¶ 56, for each configuration, such as the SRS of Lyu, a separate DCI is received from a respective TRP. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the separate DCIs from respective TRPs of Vilaipornsawai with the system of Lyu to configure multiple TRPs, and thus, “enhancing data channel reliability using multiple transmit receive points (TRPs).” See Vilaipornsawai, ¶ 1.

Regarding claim 11, which depends from claim 9, Lyu further teaches “the determining the first uplink spatial domain transmission filter comprises determining the first uplink spatial domain transmission filter based on a spatial domain transmission filter used for a transmission of an SRS via the first SRS resource,” as recited in the claim. See Lyu, ¶¶ 174-175, the beam (i.e., filter) used for a particular transmission opportunity uplink SRS is determined from the SRI.

Regarding claim 12, which depends from claim 9, Lyu further teaches “the determining the second uplink spatial domain transmission filter comprises determining the second uplink spatial domain transmission filter based on a spatial domain transmission filter used for a transmission of an SRS via the second SRS resource,” as recited in the claim. See Lyu, ¶¶ 174-175, the beam (i.e., filter) used for a particular transmission opportunity uplink SRS is determined from the SRI.

Regarding claim 13, which depends from claim 9, Lyu further teaches “receiving one or more indications of a quantity of a plurality of repetition occasions of the transport block, wherein the plurality of repetition occasions comprises the one or more first repetition occasions and the one or more second repetition occasions,” as recited in the claim. Lyu, ¶¶ 125, 131, 138-139, the configuration includes an indication of the number of repetitions (i.e., transmission occasions), which includes the first and second, such as in Fig. 13, steps 1330, 1340.

Regarding claim 14, which depends from claim 9, Lyu further teaches “the one or more first repetition occasions and the one or more second repetition occasions are time division multiplexed,” as recited in the claim. . Lyu, Figs. 7, 8, 13, the different repetitions (i.e., transmission occasions) are transmitted in a time multiplexed fashion, see ¶¶ 205, 210, 236, 237.

Regarding claim 15, which depends from claim 9, Lyu further teaches “each of the one or more first repetition occasions and the one or more second repetition occasions comprises a same radio resource allocation for the transport block,” as recited in the claim. Lyu, Figs. 7, 8 shows different resource allocations 730, 830 used for transmitting the repetition (i.e., transmission occasions), see also ¶¶ 205, 210.

Allowable Subject Matter
Claims 1-8 and 16-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter. None of the prior art of record teaches or suggests, either alone or when combined, all of the limitations as they are recited in at least independent claims 1 and 16. Independent claim 1 is directed to a “method” performed by a “wireless device”, and independent claim 16 is directed to a “method” performed by a “wireless device”. 2 While each of the methods are of differing scope, each recites similar features, as admitted by Applicant. See Aug. Resp. at 8. Thus, claims 1 and 16 recite similar features not taught or suggested by the prior art of record. For example, while Lyu describes configuring repetition occasions using transmitted TCI information in a DCI, including selecting spatial domain transmission filters, similar to what is claimed, Lyu does not teach or suggest “[u]sing a same TCI state for the ‘second repetition’ as was used for ‘receiving … DCI,’ as recited in claim 1” and claim 16. See Aug. Resp. at 7-8. For at least these reasons, these features as they are recited in claims 1 and 16 along with all other limitations recited in these claims, are not taught or suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2022/0021499 describes sending DCI for TRP configuration (see ¶ 29), and U.S. Patent Application Publication No. 2020/0106559 describes sending two different DCIs via two different TRPs (see Fig. 5).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that in paragraph 200 of the U.S. Patent Application Publication of Vilaipornsawai, there is a typographical error (likely an OCR error) in which “DCIs” is printed as “Das”; however, review of the specification as filed with the Office (i.e., the actual filings in U.S. application no. 16/028,204) the term is “DCIs”.
        2 While only the “receiving” step in each method is explicitly carried out by the “wireless device”, the other steps of each method are intertwined with the received information such that they are considered to also be performed by the “wireless device”.